      CASE 0:08-cr-00123-JRT-FLN Document 84 Filed 06/17/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                            Criminal No. 02-101(JRT)

                                    Plaintiff,

        v.                                                  AMENDED
                                                   MEMORANDUM OPINION AND
 YOBARRI TAKIE EASON,                             ORDER GRANTING DEFENDANT’S
                                                         § 2255 MOTION
                                 Defendant.



       Thomas M. Hollenhrost, Assistant United States Attorney, UNITED STATES
       ATTORNEY’S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis,
       Minnesota 55415, for plaintiff.

       Robert Meyers, Assistant Federal Defender, UNITED STATES FEDERAL
       DEFENDER’S OFFICE, 300 South Fourth Street, Suite 107, Minneapolis,
       Minnesota 55415, for defendant.

       Defendant Yobarri Takie Eason is serving a 220-month sentence after pleading

guilty to crack-cocaine and felon-in-possession offenses in 2008. Eason’s sentence was

determined at a time when the Guidelines calculated a large disparity between offenses

involving between crack and powder cocaine. Eason brings this 28 U.S.C. § 2255 Motion

seeking a sentence reduction pursuant to § 404 of the First Step Act. Because Eason has

already served 158 months of his sentence, and because the Court finds that this time

constitutes a sufficient sentence for his crime, the Court will grant Eason’s Motion. The

Court will reduce Eason’s sentence to time served. Eason’s term of supervised release

will remain at five years.


                                           -1-
      CASE 0:08-cr-00123-JRT-FLN Document 84 Filed 06/17/20 Page 2 of 6



                                     BACKGROUND

       In 2008, Eason pleaded guilty to one count of possession with the intent to

distribute 50 or more grams of crack cocaine in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A) (“Count 1”); and to one count (“Count 5”) of possession of a firearm by a

convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). (Min. Entry, July 17,

2008; Docket No. 18.) In his sentencing papers, Eason agreed (1) that Count 1 carried a

statutory mandatory-minimum 10-year sentence; (2) that Count 5 carried a statutory

mandatory-minimum 15-year sentence; and (3) that, because his criminal-history score

was VI and his total offense level was 34, the sentencing range under the Guidelines was

262 to 327 months imprisonment. (Def.’s Sent. Pos. at 1, Jan. 22, 2009, Docket No. 21.)

The Court granted a downward variance and sentenced Eason to a prison term of 220

months. (Sent. J., Feb. 12, 2009, Docket No. 24.) Eason did not appeal his sentence.

       Eason has subsequently moved to reduce his sentence several times. In 2012 and

2016, Eason filed motions to reduce his sentence based on changes to the Guidelines

related to crack-cocaine offenses. (Docket Nos. 26, 39.) The Court concluded in both

instances that Eason was not eligible for a sentence reduction because of his career-

offender status. (Docket Nos. 28, 43.)

      In June 2014, Eason filed a § 2255 motion to vacate his sentence, arguing that,

under the Supreme Court’s decision in Descamps v. United States, 570 U.S. 254 (2013),

his juvenile adjudication for aggravated robbery should not have qualified as a violent

felony under the Armed Career Criminals Act (“ACCA”). (Mot. to Vacate, Docket No. 29.)

                                           -2-
      CASE 0:08-cr-00123-JRT-FLN Document 84 Filed 06/17/20 Page 3 of 6



The Court denied this motion, concluding both that the claim was procedurally defaulted

and, even if it had not been time barred, that the claim failed. (Order, Dec. 3, 2014,

Docket No. 36.)

       In February 2016, Eason received leave from the Eighth Circuit to file a second or

successive § 2255 petition. (See Docket No. 44.) In his petition, Eason argued that his

sentenced should be reduced based on the Supreme Court’s decision, in Johnson v. United

States, 135 S.Ct. 2551 (2015), that ACCA’s residual clause was unconstitutionally vague.

(Mot. to Vacate, Sept. 14, 2016, Docket No. 46.) The United States conceded that ACCA

no longer applied to Eason but argued that the concurrent-sentence doctrine barred

relief. (Gov’t Resp. at 8–11, Dec. 7, 2016., Docket No. 49.) The Court agreed, finding that

“applying the concurrent-sentence doctrine is justified in this case because Eason’s total

sentence, and his sentence on Count 1, was not affected by the ACCA enhancement.”

(Order at 6, Aug. 4, 2017, Docket No. 57.) The Court later granted Eason a certificate of

appealability. (Order, Sept. 15, 2017, Docket No. 60.) The Eighth Circuit affirmed. United

States v. Eason, 912 F.3d 1122, 1124 (8th Cir. 2019).

       Eason now moves for a sentence reduction under § 404 of the First Step Act of

2018 (“FSA”), Pub. L. No. 115-391, 132 Stat. 5194, 5222 (2018).




                                           -3-
           CASE 0:08-cr-00123-JRT-FLN Document 84 Filed 06/17/20 Page 4 of 6



                                           DISCUSSION

I.         FIRST STEP ACT

           Under 18 U.S.C. § 3582(c), a “court may not modify a term of imprisonment once

     it has been imposed” unless, inter alia, a sentence modification is “expressly permitted

     by statute.” 18 U.S.C. § 3582(c)(1)(B). In 2018, Congress enacted the FSA, which allows a

     sentencing court the discretion to “impose a reduced sentence” on a defendant who

     committed a “covered offense” as if the Fair Sentencing Act “were in effect at the time

     the covered offense was committed.” § 404(b), 132 Stat. at 5222. Because it is expressly

     permitted to do so by the FSA, the Court may modify Eason’s term of imprisonment under

     § 3582(c). In doing so, § 3582(c) requires the Court to consider the factors set out in

     18 U.S.C. § 3553(a).

           A “covered offense” is defined by the First Step Act as an offense (1) whose penalty

 was modified by the Fair Sentencing Act and (2) that was committed before passage of

 the Fair Sentencing Act. §404(a), 132 Stat. at 5222. Section 2 of the Fair Sentencing Act

 of 2010, Pub. L. No. 111-220, 124 Stat. 2372, 2372 (2010), “increased the quantity of

 cocaine base required to trigger mandatory minimum sentences.” United States v.

 McDonald, 944 F.3d 769, 771 (8th Cir. 2019). As it related to Eason’s case, § 2 “raised the

     threshold for the 10-year minimum from 50 grams to 280 grams.” Id. (citation omitted).

     Therefore, because Count 1 was “a violation of a Federal criminal statute, the penalty for

     which [was] modified by section 2 . . . of the Fair Sentencing Act of 2010” and because it

     “was committed before August 3, 2010,” Count 1 is a “covered offense” under FSA § 404.


                                                -4-
            CASE 0:08-cr-00123-JRT-FLN Document 84 Filed 06/17/20 Page 5 of 6



II.         EASONS’S SENTENCE

            If the Fair Sentencing Act had been in effect when Eason was sentenced, the

      applicable sentencing statute would have been 21 U.S.C. § 841(b)(1)(B)(iii) (requiring a

      sentence between five to 40 years), rather than 21 U.SC. § 841(b)(1)(A)(iii) (requiring a

      sentence of between 10 years and life). Under the Guidelines, Eason’s criminal-history

      score would have remained VI but his base offense level would drop to 34. See USSG

      § 4B1.1(b)(2). With a three-level downward adjustment for acceptance of responsibility,

      USSG § 3E1.1(b), Eason’s total offense level would be 31, resulting in a Guideline rage of

      188 to 235 months.

            Here, the parties agree that Eason is eligible for a sentence reduction under the

      FSA but they disagree as to the appropriate size of the reduction. Eason asks for time

      served, while the United States argues that Eason should be resentenced to 188 months,

      the bottom of the newly calculated Guideline range. 1

            The Court finds that Eason has served 158 months in prison—a figure that does

      not include the months of good-time credit that Eason has already accrued. The Court


      1
        The United States concedes that, if he were sentenced today, Eason would no longer
      subject to a 15-year mandatory minimum sentence for Count 5 because the ACCA
      enhancement no longer applies. Because § 404(b) of the FSA allows the Court to “impose
      a reduced sentence,” and because it has previously concluded both that the ACCA
      enhancement no longer applies and the Count 1 is the main driver of the sentence, the
      Court will undertake a plenary resentencing on both counts. See United States v.
      Chambers, 956 F.3d 667, 673–74 (4th Cir. 2020) (affirming plenary resentencing because
      § 404(b) “expressly permits the court to ‘impose a reduced sentence,’” rather than
      “‘modify’ or ‘reduce,’ which might suggest a mechanical application of the Fair Sentencing
      Act”).

                                                 -5-
      CASE 0:08-cr-00123-JRT-FLN Document 84 Filed 06/17/20 Page 6 of 6



has reviewed the parties’ submissions and the record in this case and finds that, under

these circumstances, a sentence reduction to time served is warranted. However, the

Court will not revise Eason’s term of supervised release, which remains at five years.


                                      CONCLUSION

      Because Eason has already served 158 months, even without consideration of

good-time credit, and because the Court finds this time period to be a sufficient term of

imprisonment, the Court will grant Eason’s § 2255 motion. The Court will reduce Eason’s

sentence to time served but will not reduce Defendant’s term of supervised release.


                                         ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.     Defendant’s Motion to Reduce Sentence [Docket No. 72] is GRANTED; and

      2.     Defendant’s term of imprisonment in this case is reduced to time served;

      3.     Defendant’s term of supervised release remains 5 years;

      4.     This Order is stayed until Thursday, June 18, 2020; and

      5.     All other aspects of Defendant’s sentence shall remain as originally

imposed.


DATED: June 17, 2020                                          ___                        ___
at Minneapolis, Minnesota.                                        JOHN R. TUNHEIM
                                                                      Chief Judge
                                                              United States District Court



                                           -6-
